Citation Nr: 0117416	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1952.

This appeal arose from a February 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran had not presented 
new and material evidence to reopen the claim of service 
connection for a low back disorder, which had been previously 
denied by a rating action issued in June 1995.  This decision 
was confirmed and continued by a rating action issued in June 
1997.  In May 2000, the veteran testified at a personal 
hearing at the RO in Des Moines, Iowa, which now has 
jurisdiction of this case.  

The RO, in a rating decision issued in February 1999, found 
that there was no clear and unmistakable error in the June 
1995 rating decision.  The veteran was notified of this 
decision on February 25, 1999.  He never submitted a notice 
of disagreement with this denial.  Therefore, the Board of 
Veterans' Appeals (Board) does not have jurisdiction over 
this issue.  See 38 C.F.R. § 20.200 (2000).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disability in June 1995.  The veteran was notified 
thereof by letter dated later that month, and he did not file 
an appeal.

2.  Additional evidence submitted since that time fails to 
show the veteran suffers from a low back disability which 
began in service; it also fails to show that degenerative 
arthritis manifested to a compensable degree within one year 
of his separation.



CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for a low back disability in June 1995 is not new 
and material, so that the claim is not reopened, and the June 
1995 decision of the RO is final.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a); 3.156(a), 3.307, 3.309, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
adjudication purposes, as well as treatment records.  No 
additional pertinent evidence has been identified by the 
veteran (he conceded that the chiropractor that he claimed 
had treated him in the 1950's was probably dead; moreover, at 
the time of his May 2000 hearing he was given 90 days to 
submit additional evidence, although none was received), and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria pertaining to whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a low back disability.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statements of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been finalized.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The available service medical records consisted of the March 
1952 separation examination (the remainder of the veteran's 
records had apparently been destroyed in the fire at the 
National Personnel Records Center in 1973).  This examination 
made no reference to a back disorder.  Records from the 
Office of the Surgeon General developed between 1951 and 1952 
indicated that the veteran was treated for a psychoneurotic 
disorder, conversion reaction.

The veteran was examined by VA in May 1995.  He complained of 
chronic back pain.  He stated that he had curvature of the 
spine, but could recall no injury.  There was no point 
tenderness.  The examination revealed no postural 
abnormalities and no fixed deformities.  The musculature was 
normal and symmetrical.  He was able to forward flex with his 
fingertips to the shin; hyperextension was to 25 degrees; 
bilateral lateral flexion was to 35 degrees; and bilateral 
rotation was to 45 degrees.  There was no objective evidence 
of pain on motion.  An x-ray showed a slight suggestion of 
early L3-4 osteoarthritis.  The diagnosis was early 
osteoarthritis of the lumbosacral spine, no evidence of 
curvature or scoliosis on examination.

In June 1995, the RO denied service connection for a back 
disability, early osteoarthritis of the lumbosacral spine, on 
the basis that the veteran's back disability was not shown to 
be of service onset, on either a direct or presumptive basis.  
The veteran was notified of the denial by letter dated later 
that month.  He did not file an appeal.

The veteran was treated by VA on an outpatient basis between 
1988 and 1997.  He was seen in November 1996 for complaints 
of low back pain.  In January 1997, the assessment was 
degenerative joint disease of the low back.

The veteran testified at a personal hearing at the RO in May 
2000.  He said that he was unable to bend over for very long 
without pain.  He claimed that he was treated for these 
complaints by a chiropractor in the early 1950's, although he 
conceded that this practitioner was probably dead.  He denied 
any further treatment until 1996.  He also denied having seen 
any doctor for back complaints during service.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had been 
diagnosed with slight arthritis of the spine during a VA 
examination conducted in May 1995.  There was no evidence 
presented at that time to suggest that this condition or any 
back disorder was present in service, or had manifested to a 
compensable degree within one year of his discharge, save for 
the veteran's assertion.  The additional evidence shows 
nothing new to establish that the veteran's complaints of low 
back pain, to include arthritis, first manifested in service 
or to a degree of 10 percent within one year of his 
separation.  The veteran has reiterated his contentions that 
he began to suffer from a back disorder in service.  However, 
the evidence of record does not support this assertion.  At 
the time of the May 2000 personal hearing, he was given an 
additional 90 days to submit any additional pertinent 
evidence; however, no further evidence was received.  While 
the veteran believes that his current complaints of back pain 
are related to his period of service, as he testified to at 
his hearing before the RO, he is not competent, as a 
layperson, to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a low back disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the benefit sought on appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

